internal_revenue_service number release date index number ----------------------------- -------------------------------------- ------------------------------------- ---------------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------------ telephone number -------- -------------- refer reply to cc psi plr-147157-13 date date -------------------------------- company ------------------------------------------ state --------- dear --------------- this letter responds to a letter dated date submitted on behalf of company requesting that income derived from standard interest rate swaps forward- start interest rate swaps interest rate caps and treasury locks is qualifying_income within the meaning of sec_7704 of the internal_revenue_code facts the information submitted states that company is a publicly-traded partnership within the meaning of sec_7704 organized under the laws of state company has not elected to be taxed as an association for federal tax purposes company is not engaged in a financial or insurance_business within the meaning of sec_7704 in order to finance asset acquisitions and conduct the operations of its business_company periodically issues both fixed-rate and floating-rate debt securities the interest company pays on the debt securities is a function of two factors the market reference interest rate for example u s treasury bonds for fixed-rate debt or london interbank offer rate libor for floating-rate debt and company’s credit risk company enters into standard interest rate swaps forward-start interest rate swaps interest rate caps and treasury locks each defined below and together the plr-147157-13 financial transactions to manage its exposure to the first interest rate factor the market reference rate on its fixed-rate and floating-rate debt in some cases the financial transactions entered into by company are integrated with the related debt instruments under sec_1_1275-6 of the income_tax regulations company is requesting a ruling only on financial transactions that are not integrated the financial transactions standard interest rate swaps a standard interest_rate_swap allows company to swap a fixed rate cash_flow in exchange for a floating rate cash_flow a fixed for floating swap or a floating rate cash_flow for a fixed rate cash_flow a floating for fixed swap in a fixed for floating swap company agrees to pay a counterparty a fixed interest rate on a notional_principal_amount the counterparty agrees to pay company an amount equal to a floating index rate such as libor multiplied by the notional_principal_amount a floating for fixed swap operates in the same manner except that company pays a counterparty a cash_flow equal to a floating rate multiplied by the notional amount and would receive a cash_flow equal to a fixed rate on the notional amount forward-start interest rate swaps a forward-start interest_rate_swap is a transaction whereby company locks in a spot interest rate for a period prior to the issuance of its fixed-rate debt securities a forward lock or to convert an expected floating-rate debt securities offering into a fixed-rate instrument a forward floating for fixed swap in a forward lock company agrees to pay a counterparty a fixed interest rate on a notional_principal_amount for a fixed period that begins on the date of the anticipated debt issuance the counterparty agrees to pay company an amount equal to a floating-rate index such as libor multiplied by the notional_principal_amount for a fixed period that begins on the date of the anticipated debt issuance while periodic_payments may be obligated once the fixed period begins a forward lock is typically settled on the expected date of the anticipated debt issuance the payment on the settlement_date is determined by the present_value of net payment obligations under the forward lock a forward floating for fixed swap operates in the same manner as a floating for fixed swap except that its effective date is in the future because its term coincides with an expected floating-rate debt issuance and not an existing floating-rate debt issuance as with a floating for fixed swap if company is owed money on a net_basis by its counterparty company realizes income on the swap interest rate caps in an interest rate cap company agrees to pay to a counterparty an upfront fixed payment the counterparty agrees to pay to company an amount equal to a plr-147157-13 floating index such as libor multiplied by the notional_principal_amount if and only if the floating index rate exceeds a specified cap rate on a specified_payment date treasury locks a treasury lock is an arrangement where an unrelated party agrees to purchase at a fixed price a u s treasury bond with an interest rate equal to the rate in effect on the date of the agreement the purchase is generally consummated on the date company expects to be able to issue debt securities while not the intended result company may settle a treasury lock prior to the issue_date for its debt securities if in its judgment the risk of an unfavorable movement in interest rates had declined or doing so would maximize its income from the treasury lock and thereby effectively minimize the interest cost of the anticipated issuance of debt securities law and analysis sec_7704 provides generally that a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in such partnership are traded on an established_securities_market or interests in such partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides in part that sec_7704 shall not apply to any publicly_traded_partnership for any taxable_year if such partnership met the gross_income requirements of sec_7704 for such taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if or more of the gross_income of such partnership for such taxable_year consists of qualifying_income sec_7704 provides that except as otherwise provided in sec_7704 the term qualifying_income includes interest sec_7704 provides that interest shall not be treated as qualifying_income if a such interest is derived in the conduct of a financial or insurance_business or b such interest would be excluded from the term_interest under sec_856 sec_1_7704-3 provides in part that for purposes of sec_7704 qualifying_income includes income from notional_principal_contracts as defined in sec_1_446-3 and other substantially_similar income from ordinary and routine investments to the extent determined by the commissioner income from a notional principal plr-147157-13 contract is included in qualifying_income only if the property income or cash_flow that measures the amounts to which the partnership is entitled under the contract would give rise to qualifying_income if held or received directly by the partnership sec_1_7704-3 provides in part that qualifying_income described in sec_1_7704-3 does not include income derived in the ordinary course of a trade_or_business sec_1_446-3 defines a notional_principal_contract as a financial_instrument that provides for the payment of amounts by one party to another at specified intervals calculated by reference to a specified_index upon a notional_principal_amount in exchange for specified consideration or a promise to pay similar amounts sec_1_446-3 further provides that this definition of a notional_principal_contract includes interest rate swaps and interest rate caps in order to qualify under sec_1_7704-3 the financial transactions must qualify as income from a notional_principal_contract as defined in sec_1_446-3 or as other substantially_similar income the standard interest rate swaps and interest rate caps are specifically included in the definition of a notional_principal_contract in sec_1_446-3 and therefore produce income from a notional_principal_contract however income from a notional_principal_contract is included in qualifying_income only if the property income or cash_flow that measures the amounts to which the partnership is entitled under the contract would give rise to qualifying_income if held or received directly by the partnership payments due under a standard interest_rate_swap or an interest rate cap are measured by reference to an interest rate or interest rate index and would give rise to interest_income if held or received directly by company although the forward-start interest rate swaps and the treasury locks are not among the instruments specifically listed in the definition of a notional_principal_contract they are both ordinary and routine transactions and in this case were entered into for the same purpose as a notional_principal_contract that is to lock in an interest rate or manage the risk of interest rate movements on company’s borrowings sec_1 a provides that the commissioner may determine that income and gain from ordinary and routine investments substantially_similar to notional_principal_contracts may also constitute qualifying_income for purposes of sec_7704 it is therefore unnecessary to determine whether the forward-start interest rate swaps and the treasury locks meet the definition of a notional_principal_contract in sec_1_446-3 conclusion based solely on the facts and representations submitted we conclude that the income company derives from each of the four types of financial transactions is plr-147157-13 qualifying_income within the meaning of sec_7704 and sec_1_7704-3 except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion as to whether company's financial transactions can be integrated with the related debt instruments under sec_1_1275-6 as well as to whether company is taxable as a partnership for federal tax purposes we also express or imply no opinion as to whether the forward-start interest rate swaps or the treasury locks meet the definition of a notional_principal_contract in sec_1_446-3 finally no opinion is expressed or implied as to whether company meets the percent gross_income requirement of sec_7704 in any taxable_year the ruling contained in this letter is based upon information and representations submitted by company and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it however in the event of a technical_termination of company under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under sec_7704 sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office we are sending a copy of this letter to company’s authorized representatives sincerely holly a porter chief branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
